 

 
[logo1.jpg]
[logo2.jpg]



 
AGREEMENT
FOR CONSULTING SERVICES PROVIDED BY THORIUM POWER LTD
TO AREVA
 



BETWEEN:
 
AREVA, a French public limited company with a management board and supervisory
board with capital of 1,346,822,638 euros, registered under N° 712 054 923 at
the Paris Registry of Trade and Commerce, and whose registered head-office
address is 33, rue La Fayette, 75009 Paris Cedex, represented by Mr.
Patrick CHAMPALAUNE in his capacity as Senior Vice President, Purchasing,
 
henceforth referred to as “AREVA”

 
AND
 
Thorium Power, Ltd. (“Company”) a Nevada corporation, whose executive office
address is 1600 Tysons Blvd, Suite 550, McLean, VA 22102 USA,  represented by
Seth GRAE, in his capacity as President & CEO
 
henceforth referred to as the “THORIUM POWER” or Service Provider
 
henceforth, individually or jointly, referred to as the “Party” or the
“Parties”.

 
1/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
PREAMBLE
 
AREVA and its Entities form an industrial group providing technological
solutions for the production, transmission and distribution of energy.
 
THORIUM POWER is developing a thorium seed-blanket fuel assembly design for
VVERs aimed at enhancing proliferation-resistance and reducing the amount of
waste to be disposed of while maintaining competitive economics and ensuring
increased safety margins.
 
AREVA and THORIUM POWER have started informal exchanges with each other in early
2009 to further investigate various thorium fuel cycle options including one
based on THORIUM POWER ’s fuel assembly seed-blanket concept.  An informational
meeting was held on February 10th 2009 followed by technical exchanges and a
more detailed scientific meeting on 21-22nd May 2009.
 
AREVA is interested in assessing the potential of thorium in future fuel cycles
and expressed – at the May 22th meeting – its willingness to provide THORIUM
POWER with a consultancy agreement as a follow-up.
 
The general scope is to investigate specific topics of thorium use in various
reactor types and fuel cycle options. The two phases of the project are:
 
 
Phase 1 :
Study of Evolutionary Thorium Fuel Concepts for PWRs (see Scope of Work in
Addendum I and agreed-upon during meeting on July 8th 2009)

 
 
Phase 2 :
Detailed study of evolutionary and longer-term thorium fuel concepts (Scope of
Work not yet defined in detail and subject of discussion during execution of
Phase 1)

 
In this context, AREVA and THORIUM POWER signed on July 22nd, 2009 an INITIAL
COLLABORATIVE AGREEMENT which defines the basic principles for the collaboration
between AREVA and THORIUM POWER for the first phase relating to the ‘Study of
Evolutionary Thorium Fuel Concepts for PWRs’.
 
By application of the item 4 of the INITIAL COLLABORATIVE AGREEMENT, The Parties
acknowledge their common intent is to (i) to perform in good faith the
negotiation, and (ii) to use a reasonable level of best efforts to sign a
consultancy agreement providing the financial schedule of this INITIAL
COLLABORATIVE AGREEMENT by JULY 31, 2009 at the latest.
 
The Parties are aware that the successful implementation of this Agreement
requires them to collaborate. It is in this spirit, therefore, that the
following contractual arrangements have been finalised.
 
THEREFORE, it has been agreed as follows :

 
2/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
Summary
 
ARTICLE 1 - DEFINITIONS
 
4
ARTICLE 2 - PURPOSE
 
5
ARTICLE 3 - SCOPE OF WORK
 
5
ARTICLE 4 - PRECEDENCE OF THE DOCUMENTS
 
6
ARTICLE 5 - DURATION
 
6
ARTICLE 6 - SERVICE IMPLEMENTATION TERMS
 
6
ARTICLE 7 - OBLIGATION OF COOPERATION
 
7
ARTICLE 8 - RELATIONS BETWEEN PARTIES
 
7
ARTICLE 9 - FINANCIAL CONDITIONS
 
8
ARTICLE 10 - PENALTIES
 
10
ARTICLE 11 - ASSIGNMENT
 
10
ARTICLE 12 - SUBCONTRACTING
 
10
ARTICLE 13 - CONFIDENTIALITY
 
10
ARTICLE 14 - INTELLECTUAL PROPERTY
 
11
ARTICLE 15 - ACCEPTANCE OF DELIVERABLES
 
14
ARTICLE 16 - COMPUTER SECURITY
 
14
ARTICLE 17 - LIABILITY
 
15
ARTICLE 18 - FORCE MAJEURE
 
16
ARTICLE 19 - LEGALITY OF EMPLOYMENT
 
16
ARTICLE 20 - PROTECTION OF PERSONAL DATA
 
16
ARTICLE 21 - CANCELLATION
 
17
ARTICLE 22 - VALUE CHARTER AND COMMITMENT TO SUSTAINABLE DEVELOPMENT
 
17
ARTICLE 23 - REFERENCE AND OWNERSHIP OF NAMES, LOGOS AND TRADEMARKS
 
17
ARTICLE 24 - TITLES
 
17
ARTICLE 25 - WAIVER
 
18
ARTICLE 26 - NOTIFICATION
 
18
ARTICLE 27 - CONTRACTUAL AUTONOMY
 
18
ARTICLE 28 - ELECTION OF DOMICILE
 
18
ARTICLE 29 - GOVERNING LAW AND ARBITRATION
 
18
ARTICLE 30 - SIGNATURE
 
18


 
3/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
ARTICLE 1 - DEFINITIONS
 
Under this Agreement, the following terms, appearing with a capital letter and
either in the singular or the plural shall have the following meanings:
 
Agreement or Order:
 
refers to this document, its Appendixes and any Additional Agreement Clauses
which are an integral part of it.
     
Appendixes:
 
refers to the documents appended to this Agreement numbered I to III.
     
AREVA:
 
refers to the company AREVA, as defined on the first page.
     
Additional Agreement Clause:
 
means a written amendment to the Services, the professional fees or the schedule
for performance under this Agreement that is prepared and signed by authorised
representatives of both parties
     
Background Knowledge:
 
shall mean all knowledge, documents, know-how, software, data, specifications,
plans, processes, and more generally all information, whatever its form, as well
as all intellectual property rights attached hereto (such as but not limited to
patents, designs, copyrights), which a Party owned prior to the effective date
of the Order or which have been developed or acquired later by such Party
independently from any performance of the Order.
     
Results:
 
shall mean all knowledge, information or results, whether patentable or not,
methods, know-how, data, software, and any document (such as but not limited to
data bases or any other kind of data gathering, all reports, plans, drawings,
specifications, processes) whatever their media (specifically paper or digital
technology) and which have been created or generated during performance of the
Order or included in the Deliverables.
     
Service Provider:
 
refers to the company THORIUM POWER, as defined on the first page.
     
Services:
 
refers to all or part of consulting and training services provided by the
Service Provider to AREVA.
         
A description of the Services is included in Addendum I, for the first phase, of
this Agreement.
     
Deliverables:
 
refers to all or part of reports, studies, documents, materials and other
documents developed and/or produced by the Service Provider within the framework
of the delivery of the Services, regardless of whether they are in written or
electronic form or any other form currently known or unknown.
     
Entity:
 
refers for each Party any subsidiary, company or current or future organisation
in which each Party holds or shall, either directly or indirectly, hold shares
granting them a power of control in accordance with articles L.233-1 to L.233-3
of the French Commercial Code.
     
Change Order:
 
means a written amendment to the Services, the professional fees or the schedule
for performance under this Agreement that is prepared and signed by authorised
representatives of both parties


 
4/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
ARTICLE 2 - PURPOSE
 
The general objective is to investigate specific topics of thorium fuel cycles
in AREVA’s LWRs.
 
The purpose of this Agreement is to perform the first phase providing initial
general results relating to evolutionary approaches to the use of thorium in
AREVA’s LWRs, more specifically within this Phase 1 in EPR-like PWRs.
 
The performance of Phase 2, further deepening some technical aspects, depends on
the results of Phase 1. Consequently, the Parties shall meet together during the
performance of Phase 1 in order to take the decision concerning the
implementation of the Phase 2.
 
Phase 1 and Phase 2 will be conducted with the intention of further
collaborative agreements between AREVA and THORIUM POWER in order to develop and
set up new products and technologies related to thorium fuel concepts.
 
AREVA’s use of THORIUM POWER’s Background Knowledge for commercial purposes or
any purpose other than set forth herein shall be separately negotiated on a
royalty principle.
 
The purpose of this Agreement is also to define the terms and conditions
according to which the Service Provider shall deliver the Services to AREVA.
 
It is also specifically agreed by the Parties that this Agreement entails no
exclusivity in regards to both the Service Provider and AREVA.
 
ARTICLE 3 - SCOPE OF WORK
 
The scope of work of this Agreement will consist in Phase 1 only, as described
in Addendum 1 hereto, relating to the ‘Study of Evolutionary Thorium Fuel
Concepts for PWRs’; provided, however, that the scope of work of this Agreement
will not include work related to Task 1.6 of Addendum 1, which calls for THORIUM
POWER to “Perform a Preliminary Review of Thermal Hydraulic Characteristics and
Fuel Behaviour for the Selected Concepts for the EPR 18-month Equilibrium
Cycle”.
 
If the Parties decide to pursue Task 1.6 based on the results of Tasks 1.1-1.5,
then the work on Task 1.6 shall commence only after the Parties have agreed on
the specific scope and price for Task 1.6 in a subsequent order for work or
through an amendment to the initial order for work.
 
Either Party may propose changes to the scope or time schedule of the Services
under this Agreement.  Requests for changes will be submitted to the other Party
in writing for consideration of feasibility and the likely effect on the cost
and schedule for performance of the Services.  No changes will be implemented
unless the Parties mutually agree, including without limitation to the resulting
equitable adjustments to costs and schedules for the performance of the
Services.  Any agreed changes will be documented in one or more Change Orders.
 
The Service Provider undertakes to promptly inform AREVA in case of any event
for which AREVA cannot be held responsible, which may delay the implementation
of the Agreement, in written format. This information shall include any
explanation related to the event and the possible remedies.
 
Extensions of the deadlines stipulated in the Agreement may be accepted by
AREVA; they shall not, under any circumstances, lead to compensation or any
modification of prices benefiting the Service Provider.
In case of force majeure, the provisions set forth in Article 18 shall apply
 

 
5/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
ARTICLE 4 - PRECEDENCE OF THE DOCUMENTS
 
This Agreement is made up of this present document and its Appendixes.
 
These documents are of contractual nature and, in case of non-compliance or
differences of interpretation between their clauses, the present document
prevails over the Appendixes, the Appendixes prevailing in the numbered order
mentioned above.
 
Given the nature of the Services, the Service Provider has accepted to replace
the provisions of its general terms of sale with those of this Agreement.
 
Notwithstanding the provisions of Articles 13 and 14, this Agreement supersedes
and replaces any documents issued and any spoken and written correspondence
exchanged prior to the effective date of this Agreement. Thus the INITIAL
COLLABORATIVE AGREEMENT, signed between the Parties on July 22nd, is cancelled
and replaced by this Agreement.  For the avoidance of doubt, the Confidentiality
and Non-Disclosure Agreements between the Parties dated as of January 7th 2009
and June 11th 2009 will not be superseded by this Agreement and will remain in
full force and effect with respect to their subject matter.
 
This Agreement may only be modified or completed with the specific, written
acceptance of the Parties which shall be in the form of an Additional Agreement
Clause.
 
ARTICLE 5 - DURATION
 
This Agreement shall take effect on the 1st of August 2009 (i.e. t0 in Appendix
I) for:
 
 
·
A first period of ten (10) to twelve (12) months for the phase 1 (from the 1st
of August 2009 to the 31st of July 2010).  If the Parties decide to pursue Task
1.6 based on the results of Tasks 1.1-1.5, then the work on Task 1.6 shall
commence only after the Parties have agreed on the specific scope and price for
Task 1.6 in a subsequent order for work or through an amendment to the initial
order for work.;

 
 
·
A second period of fourteen (14) months for the optional phase 2.

 
ARTICLE 6 - SERVICE IMPLEMENTATION TERMS
 
6.1 - Obligations of the Service Provider
 
Under the terms of this Agreement, the Service Provider:
 
 
–
Commits to providing the Services in accordance with good professional practice
in such matters, legislation, currently applicable regulations and practices, as
well as their description which is included in this Agreement;

 
 
–
Declares that it possesses the professional capabilities and authorisations
required to provide the Services in accordance with the provisions of this
Agreement;

 
 
–
Commits to employing all the human and material resources in its possession
required to observe its obligations as described in this Agreement;

 
 
–
Commits, within the framework of an obligation to obtain specific results, to
observe the deadlines for the delivery of the Services and the supply of the
Deliverables specified in this Agreement;

 
 
–
Commits to the correct delivery of the Services by its staff under the
conditions defined in this Agreement.

 
Furthermore, in its professional capacity, the Service Provider is bound by:

 
6/23

--------------------------------------------------------------------------------

 

[logo1.jpg]
[logo2.jpg]

 
 
–
An obligation to provide information and advice by which it commits to informing
AREVA without delay of any difficulties which might arise during the completion
of the Services;

 
 
–
An obligation to request that AREVA in question provide them with any
information and the answers to any questions it deems necessary to provide the
Services;

 
 
–
A duty to warn AREVA and/or the Entities of any choices or technical solutions
proposed by AREVA which the Service Provider deems inappropriate or incompatible
with the performance requirements.

 
6.2 - Obligations of AREVA
 
AREVA, as signatory of this Agreement, commits to making available to the
Service Provider the information and answers in its possession which the Service
Provider deems useful for the implementation of this Agreement.
 
AREVA commits to honoring the payment of the invoice(s) relating to this
Agreement under the conditions defined in Article 8 of this Agreement, subject
to the delivery of the Services in accordance with this Agreement.

 
ARTICLE 7 - OBLIGATION OF COOPERATION
 
The parties principal representatives referred to in Article 8 shall hold a
video- or conference-call meeting at least once (1) per month on the date agreed
to by them to assess the implementation of this Agreement. Face-to-face meetings
are held according the schedule defined in Addendum I.  Within eight (8)
calendar days following a meeting, the Service Provider shall draw up and send
the minutes of the meeting for validation by AREVA’s principal representative.
 
Should AREVA express any reservations to the minutes of the meeting, the Service
Provider commits to correcting and sending them to AREVA for further approval
within the next five (5) calendar days.
 
ARTICLE 8 - RELATIONS BETWEEN PARTIES
 
Any exchange of correspondence between Parties in connection with this Agreement
shall be submitted in writing in English.
 
The Service Provider shall appoint a correspondent for the implementation of
this Agreement.
 
Correspondents:
 
On behalf of AREVA:
 
On behalf of the Service Provider:
For contractual aspects:
Sylvie CANOVAS
AREVA Purchasing Commodity Managers
Perspective Défense AREVA
1-3 Rue de la Débarcadère
F-92716 Colombes Cedex, France
Sylvie.canovas@areva.com
 
For contractual and scientific aspects:
Luc Van Den Durpel
AREVA NC / DTRI
Perspective Défense AREVA
1-3 Rue de la Débarcadère
F-92716 Colombes Cedex, France
 
Luc.vandendurpel@areva.com
 
Andrey Mushakov
1600 Tysons Blvd.
Suite 550
McLean, VA, USA 22102
amushakov@thoriumpower.com
 
and
 
James Guerra
1600 Tysons Blvd.
Suite 550
McLean, VA, USA 22102
jguerra@thoriumpower.com

 
7/23

--------------------------------------------------------------------------------


 
[logo1.jpg]
[logo2.jpg]

 
ARTICLE 9 - FINANCIAL CONDITIONS
 
9.1 - Total Amount of Agreement
 
The total amount of the Professional Fee for the first phase (including only
Tasks 1.1 through 1.5, excluding the expenses mentioned in Section 9.3) is:
 
550 000 USD (five hundred fifty thousand US-Dollars)
 
The price is defined in Appendix I.
 
9.2 – Prices exclusive taxes
 
Prices mentioned in this Agreement are exclusive of Value Added tax (VAT)
customs duties, import duties, excise taxes and sales tax which may be levied in
France and collected by THORIUM POWER in accordance with the applicable laws. If
applicable, such tax shall be added to the contract price at a rate and at the
time when it becomes payable in accordance with the applicable laws of France at
the date of invoicing.
 
Prices mentioned in this Agreement are inclusive of any other taxes, duties,
levies, dues which may be levied by any tax authorities in the USA, in France or
in any other country on THORIUM POWER and on THORIUM POWER’s personnel,
including but not restricted to customs duties, sales tax and any taxes on
income. Such taxes, duties, levies, dues shall be borne by THORIUM POWER or by
THORIUM POWER’s personnel.

 
9.3 – Other Expenses
 
AREVA will also reimburse THORIUM POWER for any reasonable out of pocket
expenses rightfully incurred by THORIUM POWER or its agents or subcontractors
and directly attributable to the provision of the services described in Appendix
I hereto, including, without limitation, travel, subsistence and other expenses
directly attributable to the provision of such services, provided however that
such expenses shall not exceed twenty percent (20%) of the Professional Fee
earned by THORIUM POWER on a rolling, cumulative basis without the prior written
approval of AREVA. To avoid any doubt, expenses shall not include general
overhead of THORIUM POWER or any professional fees paid to agents or
subcontractors of THORIUM POWER. The expenses shall be billed to AREVA at cost
without any administrative charge, and in accordance with the procedure set
forth in Section 8.2 above. THORIUM POWER shall provide proof of such out of
pocket expenses by attaching copy of these to the invoices sent to AREVA.
 
9.4 - Billing


The invoices issued by THORIUM POWER in return for the delivery of the Services
shall be sent in duplicate, one original and a copy, to the address below:

 
 AREVA
Comptabilité fournisseur
Tour AREVA
1 place Jean Millier
92 084 Paris La Défense

 
8/23

--------------------------------------------------------------------------------

 

[logo1.jpg]
[logo2.jpg]

 
In addition to the compulsory legal details, it is essential that the invoices
include the references of this Agreement. AREVA reserves the right to return any
invoice which does not meet these requirements, with a written explanation of
the respects in which the invoice does not meet the requirements.
 
9.5 - Payment


Invoices by the Service Provider are due:
 
 
·
after delivery of each task’s report (i.e. reports ‘Technical Report 1.1’,
‘Technical Report 1.2’, ‘Technical Report 1.3’, ‘Technical Report 1.4’, ‘Final
Report’) according to the planning indicated in Appendix I, and

 
 
·
relating to two pre-payments for the services relating to Task 1.4;

 
THORIUM POWER may issue invoices according to the following schedule (amounts
excluding other expenses as described in Article 9.3):
 
 
·
Invoice 1 (t0+2mo) upon delivery of ‘Technical Report 1.1’, indicative invoice
amount 52 000 USD;

 
 
·
Invoice 2 (t0+2.5mo) as pre-payment for Task 1.4, 105 000 USD (30 % of the
indicative amount for Task 1.4_;

 
 
·
Invoice 3 (t0+3mo) upon delivery of ‘Technical Report 1.2’, indicative invoice
amount 56 000 USD;

 
 
·
Invoice 4 (t0+4mo) upon delivery of ‘Technical Report 1.3’, indicative invoice
amount 25 000 USD;

 
 
·
Invoice 5 (t0+6mo) according progress made on Task 1.4, indicative invoice
amount 105 000 USD;

 
 
·
Invoice 6 (t0+9mo) upon delivery of ‘Technical Report 1.4’, indicative invoice
amount 142 000 USD;

 
 
·
Invoice 7 (t0+10mo) upon delivery of ‘Final Report’, indicative invoice amount
65 000 USD

 
Payment will be made by AREVA by bank transfer within sixty (60) days of the
date of issue of the correct invoice.
 
The invoice shall be deemed to have been issued on the fifth calendar day prior
to its receipt by Areva if the delay between its date of issue and its date of
receipt by AREVA is more than five (5) calendar days.
 
In case of late payment, the penalties applicable to AREVA shall be equal to
three (3) times the legal rate of interest per day of delay. The penalties will
apply from the day immediately following the due date for the day on which
actual payment is received.
 
9.6 – Billing Claims


Should AREVA contest one or more of the items on the invoice in good faith,
AREVA shall send a note within twenty (20) days after its receipt of the invoice
explaining its position.  The obligation to pay the disputed sum shall be
suspended pending resolution of the dispute. The Service Provider shall then
draw up a credit note cancelling the disputed invoice and a new invoice for the
items on the invoice which were not contested, and the new invoice will be
treated as having been issued on the date of the original invoice.  AREVA and
THORIUM POWER will work together in good faith to resolve the issues with
respect to the disputed sum quickly.  If AREVA and THORIUM POWER reach
agreement, THORIUM POWER will issue and AREVA will pay a new invoice for the
agreed sum.  If the Parties do not reach agreement within thirty (30) days,
either Party may refer the matter for resolution as provided in Article 29.

 
9/23

--------------------------------------------------------------------------------

 

[logo1.jpg]
[logo2.jpg]

 
ARTICLE 10 – INTENTIONALLY DELETED
 
ARTICLE 11 - ASSIGNMENT
 
As this Agreement is concluded intuitu personae, the Service Provider is liable
to personally fulfill their contractual obligations under terms of this
Agreement. Consequently, under pain of ipso jure cancellation of this Agreement,
it cannot assign or transfer its obligations to a third party without the prior,
written permission of AREVA, including, without this list being exhaustive, in
case of transfer by merger, split-up or partial asset contribution. Should AREVA
grant its approval, the Service Provider remains personally liable to the
Entities for the correct performance of this Agreement.
 
AREVA may assign or transfer all or part of its rights and obligations under the
terms of this Agreement to any Entity or company which comes to control it
either directly or indirectly, as well as to any company to whom its rights are
transferred within the framework of a merger, acquisition, partial asset
contribution or total or partial assignment of the business.
 
ARTICLE 12 - SUBCONTRACTING
 
Except for the consultants identified in Appendix III, Service Provider may not
subcontract any of its contractual obligations. It may, however, subcontract
part of its obligations provided that it has obtained prior consent in writing
by AREVA and its approval of the subcontractor and payment terms in compliance
with French Outsourcing Act 75-1334 of 31 December 1975.
 
AREVA has full discretion to refuse any subcontracting planned by Service
Provider and any subcontractor proposed by Service Provider.
 
In the event that subcontracting is authorised by AREVA, Service Provider shall
remain fully liable with respect to this Agreement.
 
Service Provider shall further indemnify and hold AREVA harmless for:
 
 
(i)
any claim by its subcontractors or subcontractors’ staff members.

 
Moreover, Service Provider shall prohibit its subcontractors from subcontracting
in their turn any tasks commissioned to them.
 
ARTICLE 13 - CONFIDENTIALITY
 
This Article 13 is in addition to those certain Confidentiality and
Non-Disclosure Agreements between the Parties dated as of January 7th 2009 and
June 11th 2009.
 
Except as provided below, the Parties agree that the terms of this Agreement and
any information in connection herewith (whether written or oral) (“Information”)
which is disclosed by one Party (“Disclosing Party”) to the other (“Receiving
Party”) shall be kept confidential by the Receiving Party and shall not be
disclosed to a third party without the prior written consent of the Disclosing
Party.
 
The obligations of confidentiality set out in this Article 13 shall survive the
expiration of this Agreement and shall subsist for a period of ten (10) years
after the expiration or termination of this Agreement.
 
Notwithstanding the foregoing, the Receiving Party shall have no obligation of
confidentiality with respect to any information disclosed by the other Party
that:
 
a.
is now in the public domain or subsequently enters the public domain without
fault or negligence on the part of the Receiving Party, its employees, or its
affiliates ; or

.
10/23

--------------------------------------------------------------------------------


 
[logo1.jpg]
[logo2.jpg]

 
b.
can be demonstrated by documentation or other competent proof to have been in
the Receiving Party’s possession without any obligation of confidentiality prior
to disclosure by the Disclosing Party; or

c.
is properly received by the Receiving Party without any obligation of
confidentiality from a third party with a valid legal right to disclose such
information and such third party is not under confidentiality agreement to the
Disclosing Party; or

d.
is required to be disclosed pursuant to any order of a court having jurisdiction
or any lawful action of a government or regulatory agency;

e.
is required to be publicly disclosed by applicable law or stock exchange rule;
or

f.
the Receiving Party’s employees who have no knowledge of the disclosing party’s
confidential information subsequently develop such information independently.

 
ARTICLE 14 - INTELLECTUAL PROPERTY
 
14.1 - Background Knowledge
 
« Background Knowledge » shall mean all knowledge, documents, know-how,
software, data, specifications, plans, processes, and more generally all
information, whatever its form, as well as all intellectual property rights
(such as but not limited to patents, designs, copyright), which a Party owned
prior to the effective date of this Agreement or which have been developed or
acquired later by such Party independently from any performance of this
Agreement.
 
14.1.1 - AREVA’s Background Knowledge
 
AREVA’s Background Knowledge provided to THORIUM POWER in order for THORIUM
POWER to perform this Agreement shall remain the property of AREVA.
 
AREVA shall authorize THORIUM POWER and its potential subcontractors, to the
exclusion of any other third party, to use its Background Knowledge for the sole
purpose of performing this Agreement.
 
THORIUM POWER undertakes to respect AREVA’s Background Knowledge by (i) not
copying or reproducing by any means or under any form whatsoever such Background
Knowledge in all or in part except as may be necessary in order to perform this
Agreement and/or (ii) not using it for any other purpose than the one strictly
necessary to the performance of the Order and only until such Agreement remains
valid. Consequently, THORIUM POWER (i) undertakes not to use AREVA’s Background
Knowledge after the expiration or termination date of the Order and (ii) vouches
for the respect of the present Article by any of its potential subcontractors.
 
14.1.2 – THORIUM POWER’s Background Knowledge
 
THORIUM POWER’s Background Knowledge provided to AREVA in the course of the
performance of this Agreement shall remain the property of THORIUM POWER.
THORIUM POWER shall list with the Final Report all patents, designs and
copyrights that are owned by THORIUM POWER and are necessary for AREVA in order
to exploit the Results.  Neither providing such listing of patents, designs and
copyrights, nor any other provisions of this Agreement, shall transfer to AREVA
in and of itself any ownership of interest in such intellectual property.
 
THORIUM POWER shall authorize AREVA to use its Background Knowledge for the sole
purpose of verifying and evaluating the Results for research purposes and not
for any commercial use or in live operations to determine the scope of further
collaborative agreements.
 
AREVA undertakes to respect THORIUM POWER’S Background Knowledge by (i) not
copying or reproducing by any means or under any form whatsoever such Background
Knowledge in all or in part and/or (ii) not using it for any other purpose than
the one strictly necessary to the performance of this Agreement and only until
such Agreement remains valid. Consequently, AREVA undertakes not to use THORIUM
POWER’s Background Knowledge after the expiration or termination date of this
Agreement.

 
11/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
Acceptance of the Agreement by THORIUM POWER implies, with respect to Phase 1
only, the granting to AREVA of a non exclusive right of use on its Background
Knowledge necessary to use the Results, as relating to AREVA’s LWRs only, either
commercially or not, including for research purposes, for AREVA’s activities.
Such licence shall be granted worldwide, and for the duration of the legal
period of protection of the abovementioned intellectual property rights or, when
regarding know-how, as long as such know-how is not in the public domain.  With
respect to Phase 2 the acceptance of the Agreement by THORIUM POWER implies the
granting to AREVA of a non exclusive right of use on its Background Knowledge
necessary to use the Results, as relating to AREVA’s LWRs only, for research
purposes only, and not for any commercial use or in live operations.  With
respect to Phase 2, any right to use Background Knowledge for commercial use
will be negotiated on a royalty basis, in line with the principles agreed in the
Collaboration Framework Agreement between the parties.
 
Except as provided above regarding commercial use with respect to Phase 2, the
financial consideration for such licence shall be a lump sum which is already
included in the price of the Agreement.
 
14.2 - Results
 
4.2.1 – Principle
 
THORIUM POWER grants to AREVA, for its sole benefit, an exclusive, royalty-free,
irrevocable, fully paid-up license to any and all parts of the Results as well
as the intellectual property rights attached hereto, solely to the extent that
such Results and intellectual property rights relate to AREVA’s LWRs only, as
their production goes along.  THORIUM POWER shall have full ownership of any
Results and intellectual property rights arising from the work performed for
reactors other than AREVA’s LWRs.  For the avoidance of doubt, THORIUM POWER
shall retain full ownership of any Results and intellectual property rights for
the work performed for Russian VVER-type reactors.
 
No public communication about the Results as relating to AREVA’s LWRs may be
made by THORIUM POWER without the prior written consent of AREVA, except as may
be required under applicable law including without limitation U.S. securities
laws.
 
The price of this Agreement comprises the lump sum price of abovementioned
exclusive license to AREVA of the Results as well as of intellectual property
rights attached hereto as relating to AREVA’s LWRs.  AREVA shall thus be free to
use such Results as it wishes.  THORIUM POWER undertakes not to restrain the use
of such Results by AREVA and specifically through any intellectual property
right.

 
14.2.2 - Author’s Rights –
 
If the Results comprise, in all or in part, creations which are subject to
protection by author’s rights, then all such creations which are made in
performing this Agreement or included in the Deliverables (hereinafter referred
to as “Creations”), as relating specifically to AREVA’s LWRs, shall be the
exclusive property of AREVA, the transfer of ownership being implemented as soon
as each Creation comes into existence.  Creations related to reactors other than
AREVA’s LWRs shall be the exclusive property of THORIUM POWER.  For the
avoidance of doubt, Creations related to Russian VVER-type reactors shall be the
exclusive property of THORIUM POWER.
 
Therefore, THORIUM POWER, which acknowledges being the author of the Creations,
or at least the assignee of the author’s rights on said Creations to the extent
permitted under applicable law, assigns to AREVA all intellectual property
rights on Creations specifically relating to AREVA’s LWRs, except THORIUM
POWER’s moral right hereon, regardless of the considered work, including
individual work, collaboration work (developed together with THORIUM POWER’s
employees) or collective work and for any and all use means, especially those
described as follows:
 
a) The exclusive right to reproduce without any limitation on number, digitize,
duplicate, print, record in all or in part each Creation relating to AREVA’s
LWRs, for whatever reason and in any manner, specifically by any technical
process, upon any medium known or yet to be known at the time of execution of
this Agreement and in any format;

 
12/23

--------------------------------------------------------------------------------

 

[logo1.jpg]
[logo2.jpg]

 
b) The right to translate, which includes the right to establish any version or
have such established, in the French language or any foreign language, on all or
part of each such Creation relating to AREVA’s LWRs;
 
c) The right to adapt, arrange, modify, correct errors and the right for AREVA
to alter or have any third party alter each such Creation relating to AREVA’s
LWRs in all or in part, whether in writing, orally, through data communication,
digitally, etc. and for any kind of use ;
 
d) The exclusive rights to publish, broadcast, edit and re-edit without any
limitation on the number of editions. Such rights shall include the right to
photocopy and all derivative rights thereof, to commercialize, grant or assign
the rights of use, the right to rent and lend copies of each Creation relating
to AREVA’s LWRs in its original version or any adapted, arranged, modified,
corrected, altered or translated version, either free of charge or against
payment;
 
e) The exclusive right to represent, exhibit, display, broadcast and use all or
part of each Creation relating to AREVA’s LWRs in its original version or any
adapted, arranged, modified, corrected, altered or translated version, through
any means of communication to the public known to this day and specifically
through public reciting, television broadcasting, broadcasting, satellite
transmission, initial or secondary cable television, active or passive, though
public screening, disclosure in a public area, digital disclosure on line or on
a media, public presentation and any other means;
 
f) The right to use, monitor and service the Creations relating to AREVA’s LWRs;
 
g) The right to integrate in all or in part, with or without any modifications,
the Creations;
 
h) The right to reverse engineering the Creations relating to AREVA’s LWRs.
 
AREVA shall be entitled to a worldwide use of the aforementioned rights for
commercial or non-commercial purposes for its own activities and for as long as
the legal protection of said rights shall last (and without any limitation of
any kind regarding edition, broadcasting, rerun or use).
 
THORIUM POWER transfers to AREVA all property rights on the material form of
Creations specifically relating to AREVA’s LWRs, allowing their copy in great
numbers and their adaptation.
 
AREVA shall be entitled to retrocede by any means, specifically by a transfer,
license, or any other legal means, all or part of the intellectual property
rights transferred to AREVA under this Article 14.2.2 to any third party it may
chose.
 
The payment linked to the transfer of intellectual rights as defined in the
present Section is expressly included in the price of this Agreement.
 
14.2.3 - Third parties’ intellectual property rights
 
In the event that THORIUM POWER desires, in its sole discretion, to obtain third
party intellectual property rights to be included in the Deliverables, THORIUM
POWER undertakes to obtain from said third parties an assignment or a license
upon such rights of use on aforementioned intellectual property rights to its
own benefit with a right to sublicense to AREVA.  For the avoidance of doubt,
this Article 14.2.3 will not be deemed to require THORIUM POWER to obtain
licenses to any third party patents that may be required in order to make, use,
offer for sale, sell or import any processes, designs, activities or the like,
such list not being restrictive, described in any Deliverables or the Results.
 
This assignment/licence shall be assigned/granted to AREVA for any and all use,
for commercial or non commercial purposes, including research purposes, for its
own activities, worldwide, and for as long as aforementioned rights shall be
legally protected or, regarding know-how, until such know-how is in the public
domain.
 
As regards the transfer of author’s economic rights owned by third parties on
the Creations, its length and details shall be in conformity with the terms and
conditions of Article 14.2.2 above.
 
The payment for such assignment or license is expressly included in the price of
this Agreement.

 
13/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
14.2.4 - Specific case regarding employees
 
a) Subrogation in employees’ rights
 
The following terms shall apply to inventions and data bases, such list not
being restrictive, made by employees of THORIUM POWER throughout the performance
of this Agreement (“employees” shall mean any natural person working under the
authority of the Service Provider or on behalf of the Service Provider). THORIUM
POWER shall have its potential subcontractors comply with the same undertakings
towards their own employees as set forth in the present Article.
 
THORIUM POWER undertakes to explicitly ascribe to its employees the carrying out
of the studies, research and developments as necessary for the performance of
this Agreement so as to allow the automatic devolution of the rights of said
employees to THORIUM POWER, and thereafter to AREVA in accordance with this
Agreement.
 
THORIUM POWER shall be responsible for the payment of any potential additional
pay due to its employees inventors.
 
THORIUM POWER vouches for the performance by its employees of all formalities,
such as the signing of a power of attorney, deed of transfer or declarations, as
necessary for AREVA to legally protect the Results.
 
b) Transfer of employees’ author’s rights to THORIUM POWER
 
In order to allow the transfer of author’s rights THORIUM POWER undertakes to
have the author’s economic rights of its employees who are the authors of
Creations and/or of drawings and patterns, to the extent permitted under
applicable law and within the limit of their moral rights, assigned to it under
the terms and conditions of Article 14.2.2.
 
ARTICLE 15 - ACCEPTANCE OF DELIVERABLES
 
Acceptance of Deliverables by AREVA will be conducted as follows, unless
otherwise stipulated in this Agreement:
 
 
·
The Service Provider submits the Deliverable produced in accordance with this
Agreement for approval.

 
 
·
AREVA has fifteen (15) working days to examine the said Deliverable and submit
any reservations in writing to Service Provider.

 
 
·
Upon submittal by AREVA to Service Provider of its observations, Service
Provider will have fifteen (15) business days, unless stipulated otherwise in
the Agreement, to settle questions that were subject to observations and to
resubmit the document for a new approval process.

 
 
·
If no observations are made by AREVA at the end of this second acceptance
procedure, the Deliverable will solely be accepted after signature by the
Parties of an acceptance report drawn up in the presence of Parties.

 
In the event that new reservations are made by AREVA at the end of this second
acceptance procedure, the above procedure will be repeated until acceptance is
achieved.
 
ARTICLE 16 - COMPUTER SECURITY
 
The Service Provider declares that it is acquainted with the currently
applicable laws on computer security, and notably those relating to fraudulent
intrusion, unauthorised storage on a system, voluntary obstruction of system
operations and the fraudulent use of data, and commits to observing them.

 
14/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
For all access to the AREVA’s computer system, the Service Provider commits,
both on its own behalf and that of its staff, to respecting the conditions of
access currently applicable on the premises of AREVA in question, which they
received in writing and with which they became acquainted before their
involvement began.
 
The Service Provider is only authorised to access AREVA’s computer system as
required for the Service entrusted to them.
 
The Service Provider commits not to use any software other than that of which it
informed AREVA  and which it has approved. The Service Provider shall take
commercially reasonable precautions to avoid introducing a computer “virus” in
the software, updates and new versions with which AREVA is provided, and shall
adopt appropriate measures if they become aware of the existence of such a
virus.
 
ARTICLE 17 - LIABILITY
 
Civil Liability
 
The liability of the Service Provider shall be limited as follows:
 
(a)
The Service Provider shall not be liable for any loss of profit, loss of use,
loss of business, loss of data, loss of any contract, loss of savings or for any
indirect, special, exemplary, punitive or consequential loss or damage arising
in connection with this Agreement, even if the Service Provider has been advised
of the possibility of such damages.

 
(b)
The Service Provider shall not be liable for any damage or injury caused by or
arising out of the act, neglect, default or omission of any person other than
the Service Provider or its personnel.  In particular, the Service Provider
shall not be liable to AREVA for any error, omission, or other deficiency and
defect in any material, equipment or piece of equipment, drawing, design,
calculation, document procedure or computer software produced by any party other
than the Service Provider in the course of the Agreement and whether or not the
Service Provider shall have commented on or called for revisions to such
material, equipment or piece of equipment, drawing, design, calculation,
document procedure or computer software in the course of the Agreement.

 
(c)
In any case where the Service Provider is liable to AREVA jointly with any third
party for the same loss or damage, the liability of the Service Provider to
AREVA shall be limited to that proportion of such loss or damage that the
Service Provider has caused by reason of his breach of contract or other
default.

 
(d)
The total aggregate liability of the Service Provider vis-à-vis AREVA or any
third party under this Agreement shall not exceed the professional fees paid by
AREVA to the Service Provider under this Agreement). Unless otherwise specified,
this sub-clause shall not limit the liability of the Service Provider in any
case of fraud, willful misconduct or gross negligence by the Service Provider
and its personnel.

 
(e)
The liabilities set forth above are exclusive and no other warranties of any
kind, whether oral, written, express or implied, including without limitation
any implied warranty of merchantability or fitness for a particular purpose,
shall apply.

 
 
(f)
The Service Provider is liable, in accordance with the rules of ordinary law,
for any personal injury which it or its staff might cause to AREVA or any third
parties during the delivery of the Services and/or the Deliverables.

 
Insurance
 
The Service Provider commits to taking out and keeping in force throughout the
entire duration of the Agreement an insurance policy covering its legal
liability for any personal injury and financial and consequential losses caused
through the doing of its staff.

 
15/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
The Service Provider commits to providing AREVA, upon fist request, with a copy
of the certificate for the insurance specified above, as well as any documentary
evidence.
 
ARTICLE 18 - FORCE MAJEURE
 
Neither Party shall be liable for failure to fulfill their obligations if and
insofar as this failure is due to a case of force majeure such as war (whether
declared or not), terrorist attack, embargo, serious fire and flood, tsunami,
typhoon or earthquake or any occurrence which is unforeseeable and beyond its
control.
 
The Party which invokes the case of force majeure must inform the other Party of
this, without delay, by registered letter with acknowledgement of receipt,
specifying the reasons, foreseeable consequences and their probable duration. It
shall take all the necessary measures to limit the consequences in case of force
majeure.
 
Failing agreement on the measures to be taken and should this case of force
majeure last more than twenty (20) days as of the serving of notice, AREVA,  or
the Service to whom this case of force majeure is opposed shall be entitled to
cancel this Agreement, without the other party being able to claim any
additional compensation.
 
ARTICLE 19 - LEGALITY OF EMPLOYMENT
 
19.1 - Staff Status
 
It is specifically agreed that in all circumstances the Services Provider
remains liable for its staff called upon to participate in providing the
Services, regardless of the conditions for collaboration with the Entities’
staff.
 
The Service Provider ensures the administrative and accounting management of its
staff in regards to the delivery of the Services set out in the Orders.
 
Any observations that an Entity might express in regards to the behaviour of one
of the Service Provider’s members of staff or the quality of their Service shall
under no circumstances be directly addressed to the Service Provider’s staff but
rather to the representative named in the Order (see article 8).


19.2 - Measures to combat illegal work practices
 
In signing this Agreement, the Services Provider hereby declares on its honour
that all work carried out as part of this Agreement shall be done so by workers
employed on terms and conditions that comply with the legal and regulatory
provisions in force in the country or countries concerned.
 
ARTICLE 20 - PROTECTION OF PERSONAL DATA
 
Within the framework of the delivery of the Services, AREVA may collect and
forward personal data on the associates of the Service Provider.  AREVA commits
to respecting the confidentiality of this data, in accordance with article 15
and the obligations relating to “computer technology and liberties” introduced
by French law n°78-17 dated the 6th January 1978, modified by law n° 2004-801
dated the 6th August 2004.
 
Should personal data be collected, AREVA shall be considered as the “processing
authorisation holder” as defined in the provisions of article 3 of law n°78-17
dated the 6th January 1978 modified by law n° 2004-801 dated the 6th August
2004.

 
16/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
The processing of personal data within the framework of this Agreement shall
therefore be included in the “master file” produced by the AREVA Computer
Technology and Liberties Correspondent, which they keep at the disposal of the
National Commission for Computer Technology and Liberties.
 
The Service Provider guarantees:
 
 
·
That it will process personal data obtained from AREVA exclusively on the behalf
of AREVA in accordance with their instructions, and shall abstain from using it
on its own behalf or communicating it to a third party

 
 
·
That it has implemented appropriate technical and organisational measures to
ensure the security of the personal data processed within the framework of the
Agreement

 
ARTICLE 21 - CANCELLATION
 
21.1 - For fault
 
In case of total or partial failure by one of the Parties to fulfil any one of
their obligations under the provisions of this Agreement, the other Party may
request the ipso jure cancellation of the Agreement  by registered letter with
acknowledgement of receipt, thirty (30) days after the serving of official
notice of the failure, if the failure  has not been cured within such period,
without prejudice to any compensation which may be claimed from the defaulting
Party by the prejudiced Party in compensation for the prejudice suffered as a
result of the aforementioned contractual failings.
 
21.2 - For convenience
 
AREVA may cancel the Agreement, either totally or partially, provided they give
thirty (30) working days notice by registered letter with acknowledgement of
receipt, sent by AREVA to the Service Provider, in return for payment of the
Services performed prior to the effective cancellation date.
 
ARTICLE 22 - VALUE CHARTER AND COMMITMENT TO SUSTAINABLE DEVELOPMENT
 
The Service Provider commits to implementing practices which respect local and
international regulations in particular in regards to equal opportunities and
treatment in matters of employment, the control of child labour, human rights
and the protection of the environment.
 
For its part, AREVA implements this policy and seeks to promote it among its
partners. The Values Charter included in and the Sustainable Development
Declaration applicable to Suppliers included in appendix 2 set out the
principles that AREVA wishes its partners to respect.
 
ARTICLE 23 - REFERENCE AND OWNERSHIP OF NAMES, LOGOS AND TRADEMARKS
 
The names, logos and trademarks of AREVA are its property, which the Service
Provider acknowledges. The Service Provider commits to not using them in any
context whatsoever, notably for reference or advertising purposes, without the
specific, prior, written permission of AREVA, except as may be required in
disclosures required under applicable law.
 
ARTICLE 24 - TITLES
 
The titles of the articles allow the identification of the aforementioned
articles and are not part of the clauses of this Agreement. Therefore, in case
of difficulties in interpretation between any one of the titles at the start of
the clauses and any one of the clauses, the titles are declared to be
inexistent.

 
17/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
ARTICLE 25 - WAIVER
 
Should a Party not invoke the strict application of one of the provisions of
this Agreement, this cannot be considered as the tacit waiver of this provision
or any other failing, identical or not.
 
ARTICLE 26 - NOTIFICATION
 
Any notification required in accordance with this Agreement shall be considered
as being correctly issued if it is sent by registered letter with
acknowledgement of receipt to the address of each of the Parties to this
Agreement.
 
ARTICLE 27 - CONTRACTUAL AUTONOMY
 
If one or more of the provisions of the Agreement are deemed to be invalid or
are declared as such in application of a law, regulation or following a
definitive ruling by a competent court, the other provisions shall retain their
force and scope.  The Parties shall agree upon a valid provision having a legal
and economic effect, which will be as similar as possible to the intent of the
Parties concerning the respective invalid provision.
 
ARTICLE 28 - ELECTION OF DOMICILE
 
The Parties are elected as their respective domiciles at the addresses given on
the first page. Any changes of address or changes to the identity of the
principal representative of one of the Parties must be immediately reported to
the other Party, by any written method, through the correspondent specified in
Article 8.
 
ARTICLE 29 - GOVERNING LAW AND ARBITRATION
 
29.1 - This Agreement is subject to and will be interpreted in conformity with
the French Law.
 
29.2 - In the event of any dispute arising out of or in connection with this
Agreement, the Parties agree to submit the matter to settlement proceedings
under the International Chamber of Commerce rules by three (3) arbitrators
appointed in accordance with the said rules of Arbitration. The seat of the
Court of Arbitration will be Paris, France. The language of arbitration will be
the English language.
 
All arbitration awards shall be final and binding for both Parties and both
Parties agree to be bound thereby and shall act accordingly.
 
ARTICLE 30 – NATURE OF RELATIONSHIP
 
AREVA and the Service Provider have entered into this Agreement as independent
companies. Nothing in this Agreement constitutes a partnership between the
Parties nor constitutes one as the agent of the other Party.

 
18/23

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
[logo2.jpg]

 
ARTICLE 31 - SIGNATURE
 
The return of a duly signed and dated original by the empowered representative
of the Service Provider is deemed as its acceptance of all the provisions of
this Agreement, notwithstanding any provision to the contrary which is included
or may be included during the period of validity of this Agreement on the
Service Provider’s forms or documents.
 
Two original copies, each with the same value, signed in Paris on the 3rd day of
August, 2009.
 
ON BEHALF OF AREVA
ON BEHALF OF THE SERVICE PROVIDER
   
Patrick CHAMPALAUNE
Seth GRAE
Senior Vice President Purchasing
President and Chief Executive Officer


 
19/23

--------------------------------------------------------------------------------

 
 